I am inclined to dissent. The premises to be described in the lien statement include the improvement, and in two of the liens this is described as a creamery building erected for the owner by Lovgren  Hagstrom, contractors. There was no other building of that description being erected in the little village at the time, and it was located upon the government subdivision named in the lien statement but outside the metes and bounds given. I think this was an error which under § 8558 should not defeat the lien as against the owner who was in no way prejudiced by the error.